
	
		III
		112th CONGRESS
		1st Session
		S. RES. 138
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Risch,
			 Mr. Crapo, Mr.
			 Blunt, Ms. Collins,
			 Mr. Cardin, Mr.
			 Baucus, Mr. Moran,
			 Mr. Blumenthal, Mr. Nelson of Florida, Mr.
			 Casey, Mr. Rubio,
			 Mr. Brown of Massachusetts,
			 Mr. Kirk, Ms.
			 Mikulski, Mr. Menendez,
			 Mr. Wyden, Mr.
			 Schumer, Mr. Hatch,
			 Mr. DeMint, Mr.
			 Nelson of Nebraska, Mr.
			 Johanns, Mr. Reed,
			 Ms. Ayotte, Mr.
			 Vitter, Mr. Cornyn,
			 Mr. Lee, Mr.
			 Inhofe, Mr. Lautenberg,
			 Mr. Whitehouse, Mr. Franken, Mr.
			 Boozman, Ms. Klobuchar, and
			 Mr. Levin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			April 14, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Calling on the United Nations to rescind
		  the Goldstone report, and for other purposes.
	
	
		Whereas, on January 12, 2009, the United Nations Human
			 Rights Council passed Resolution S–9/1, authorizing a fact-finding
			 mission regarding the conduct of the Government of Israel during
			 Operation Cast Lead between December 27, 2008, and January 18, 2009;
		Whereas that resolution prejudged the outcome of the fact
			 finding mission by mandating that it investigate violations of
			 international human rights law and international humanitarian law by the
			 occupying power, Israel, against the Palestinian people;
		Whereas, on September 15, 2009, the United Nations
			 Fact Finding Mission on the Gaza Conflict released its report, now
			 known as the Goldstone report, named for its chair, South
			 African Jurist Richard Goldstone;
		Whereas the report made numerous unsubstantiated
			 assertions against Israel, in particular accusing the Government of Israel of
			 committing war crimes by deliberately targeting civilians during its operations
			 in Gaza;
		Whereas the report downplayed the overwhelming evidence
			 that Hamas deliberately used Palestinian civilians and civilian institutions as
			 human shields against Israel and deliberately targeted Israeli civilians with
			 rocket fire for over eight years prior to the operation;
		Whereas the United Nations Human Rights Council voted to
			 welcome the report, to endorse its recommendations, and to condemn Israel
			 without mentioning Hamas;
		Whereas, as a result of the report, the United Nations
			 General Assembly has passed two resolutions endorsing the report’s findings,
			 the United Nations Secretary-General has been requested to submit several
			 reports on implementation of its recommendations, and the Human Rights Council
			 is scheduled to follow up on implementation of the report during future
			 sessions;
		Whereas the findings of the Goldstone report and the
			 subsequent and continued United Nations member state actions following up on
			 those findings have caused and continue to cause extensive harm to Israel’s
			 standing in the world and could potentially create legal problems for Israel
			 and its leaders;
		Whereas Justice Richard Goldstone publicly retracted the
			 central claims of the report he authored in an op-ed in The Washington Post on
			 April 2, 2011;
		Whereas Justice Goldstone wrote in that article that if he
			 had known then what I know now, the Goldstone Report would have been a
			 different document;
		Whereas Justice Goldstone concluded that, contrary to his
			 report’s findings, the Government of Israel did not intentionally target
			 civilians in the Gaza Strip as a matter of policy;
		Whereas, in contrast, Justice Goldstone states that the
			 crimes committed by Hamas were clearly intentional, were targeted at civilians,
			 and constitute a violation of international law;
		Whereas Justice Goldstone also conceded that the number of
			 civilian casualties in Gaza was far smaller than the report alleged;
		Whereas Justice Goldstone admitted that Israel
			 investigated the findings in the report, while expressing disappointment that
			 Hamas has not taken any steps to look into the report’s findings; and
		Whereas Justice Goldstone concluded that Israel,
			 like any other sovereign nation, has the right and obligation to defend itself
			 and its citizens: Now, therefore, be it
		
	
		That the Senate—
			(1)calls on the
			 United Nations Human Rights Council members to reflect the author’s repudiation
			 of the Goldstone report’s central findings, rescind the report, and reconsider
			 further Council actions with respect to the report’s findings;
			(2)urges United
			 Nations Secretary-General Ban Ki Moon to work with United Nations member states
			 to reform the United Nations Human Rights Council so that it no longer
			 unfairly, disproportionately, and falsely criticizes Israel on a regular
			 basis;
			(3)requests
			 Secretary-General Ban Ki Moon to do all in his power to redress the damage to
			 Israel’s reputation caused by the Goldstone report;
			(4)asks the
			 Secretary-General to do all he can to urge member states to prevent any further
			 United Nations action on the report’s findings; and
			(5)urges the United
			 States to take a leadership role in getting the United Nations and its bodies
			 to prevent any further action on the report’s findings and limit the damage
			 that this libelous report has caused to our close ally Israel and to the
			 reputation of the United Nations.
			
